DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant's response submitted 17 December 2021 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response:
With respect to the Claim Interpretation under 35 U.S.C. § 112(f), and of 35 U.S.C. § 112 (pre-AIA ), 6th paragraph, while Examiner interprets “detent mechanism” as any structure that maintains the relative positions of two components until a force is applied (e.g. various forms of springs, clips, etc.), Applicant’s remarks indicate the “detent mechanism” is to be interpreted as described in Para. 62, i.e. a lip & groove structure; therefore, the claim interpretation is withdrawn;
The Non-statutory Double Patenting Rejection is maintained as each of the previously cited parent applications include claims that recite at least some of the claims of the instant application; &
Claims 1-20 are pending for review.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Fiedler et al. / Thyssen Polymber gmBh, EP #94-11-1429
[Fiedler ('720)]

-
Schluter et al., US #10,392,814
[Schluter ('814)]






~ 35 USC § 102 ~
~ 35 USC § 103 ~
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 & 13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Fiedler ('720).
In Re Claims 1-11 & 13, Fiedler ('720) discloses (See machine translation, included):
Cl. 1: A flooring underlayment (Comprising Plates #1, 5) comprising:
a base membrane (System Plate #1) configured to be installed between a subfloor (Floor ”E”) and floor tiles (P. 2, Ln. 3-8: The system allows “any floor”, e.g. tiles, to be laid there-on) to allow movement of the floor tiles relative to the subfloor (At least P. 2, Ln. 22-27: The bottom System Plate #1 “need not be particularly connected to” Sub-Floor “E”, indicated that the underlayment system is capable of independent movement with respect to the subfloor
a cover membrane (Top System Plate #5) configured to be coupled to the base membrane (Fig. 2, 4; P. 2, Ln. 22-27: Plates #1 & 5 are snap-fit together) to form a flat surface for supporting the floor tiles and to cover the base membrane to prevent tile adhesive from reaching the base membrane (Top, horizontal surfaces of Elevations #6 of Plate #5, Cover Plate #5 shown completely covering Bottom Plate #1, which would prevent any adhesive applied there-on from reaching the base plate),
wherein the cover membrane is configured to be coupled to the base membrane using at least one of a snug fit and a snap fit (P. 2, Ln. 22-27).
Cl. 2: wherein the base membrane includes a base layer (At least one surface of Bottom Plate #2) and a plurality of studs projecting from the base layer (Elevations #2).
Cl. 3: wherein the cover membrane includes a cover layer (At least one surface of Cover Plate #5) and a plurality of studs projecting from the cover layer (Elevations #6).
Cl. 4: wherein the plurality of studs on the cover membrane are configured to engage the plurality of studs on the base membrane to couple the cover membrane to the base membrane (Fig. 1-4).
Cl. 6: wherein the base and cover membranes are made of a flexible material (P. 2, Ln. 22-P. 3, Ln. 9: The recesses / elevations being snap-fit together indicates the use of a flexible material. Also, the elevations have a “required elasticity”, e.g. are flexible).
Cl. 7: wherein the base and cover membranes are made of at least one of a plastic and a rubber (Abstract; P. 1, Ln. 1-4: The components are “deep-drawn plastic plates”).
Cl. 5: A flooring underlayment (Comprising Plates #1, 5) comprising:
a base membrane (System Plate #1) configured to be installed between a subfloor (Floor ”E”) and floor tiles (P. 2, Ln. 3-8: The system allows “any floor”, e.g. tiles, to be laid there-on) to allow movement of the floor tiles relative to the subfloor (At least P. 2, Ln. 22-27: The bottom System Plate #1 “need not be particularly connected to” Sub-Floor “E”, indicated that the underlayment system is capable of independent movement with respect to the subfloor), the base membrane including a base layer (At least one surface of Bottom Plate #2) and a plurality of studs projecting from the base layer (Elevations #2, 4); and
a cover membrane (Top System Plate #5) configured to be coupled to the base membrane (Fig. 2, 4; P. 2, Ln. 22-27: Plates #1 & 5 are snap-fit together) to form a flat surface for supporting the floor tiles (Top, horizontal surfaces of Elevations #6 of Plate #5, Cover Plate #5 shown completely covering Bottom Plate #1), the cover membrane including a cover layer (At least one surface of Cover Plate #5) and a plurality of studs projecting from the cover layer (Elevations #6, 8), wherein
the cover membrane is configured to be coupled to the base membrane using at least one of a snug fit and a snap fit (P. 2, Ln. 22-27);
the plurality of studs on the cover membrane are configured to engage the plurality of studs on the base membrane to couple the cover membrane to the base membrane (Fig. 1-4);
the plurality of studs on one of the base and cover membranes have free ends that define pockets therein (Pockets / Recesses #2a on Bottom Plate #1; Recesses #6a on Upper Plate #5); and
the plurality of studs on the other one the base and cover membranes are configured to fit within the pockets in the plurality of studs on the one of the base and cover membranes to couple the cover membrane to the base membrane (Fig. 2: Elevations #8 of Upper Plate #5 fit within Recesses #2a of Bottom Plate #1; Elevations #4 of Bottom Plate #1 fit within Recesses #6a of Upper Plate #5).
Cl. 8: A floor structure (Comprising Plates #1, 5) comprising:
a subfloor (Floor “E”);
floor tiles (P. 2, Ln. 3-8: The system allows “any floor”, e.g. tiles, to be laid there-on);
a base membrane (System Plate #1) configured to be installed between the subfloor and the floor tiles to allow movement of the floor tiles relative to the subfloor (At least P. 2, Ln. 22-27: The bottom System Plate #1 “need not be particularly connected to” Sub-Floor “E”, indicated that the underlayment system is capable of independent movement with respect to the subfloor); and
a cover membrane (Top System Plate #5) configured to be coupled to the base membrane using at least one of a snug fit and a snap fit (Fig. 2, 4; P. 2, Ln. 22-27: Plates #1 & 5 are snap-fit together) and to cover the base membrane to prevent tile adhesive from reaching the base membrane (Cover Plate #5 shown completely covering Bottom Plate #1, which would prevent any adhesive applied there-on from reaching the base plate).
Cl. 9: wherein: the base membrane includes a base layer (At least one surface of Bottom Plate #2) and a plurality of studs projecting from the base layer (Elevations #2); the cover membrane includes a cover layer (At least one surface of Cover Plate #5) and a plurality of studs projecting from the cover layer (Elevations #6); and the plurality of studs on the cover membrane are configured to engage the plurality of studs on the base membrane to couple the cover membrane to the base membrane (Fig. 2: Elevations #8 of Upper Plate #5 fit within Recesses #2a of Bottom Plate #1; Elevations #4 of Bottom Plate #1 fit within Recesses #6a of Upper Plate #5).
Cl. 11: wherein the base and cover membranes are made of at least one of a plastic and a rubber (Abstract; P. 1, Ln. 1-4: The components are “deep-drawn plastic plates”).
Cl. 13: further comprising a detent mechanism configured to couple the cover membrane to the base membrane (Fig. 2: The snap-fit detent mechanism comprising the lips of Elevations #4 & 8 that fit into the grooves of Recesses #2a & 6a).
Cl. 10: A floor structure (Comprising Plates #1, 5) comprising:
a subfloor (Floor “E”);
floor tiles (P. 2, Ln. 3-8: The system allows “any floor”, e.g. tiles, to be laid there-on);
a base membrane (System Plate #1) configured to be installed between the subfloor and the floor tiles to allow movement of the floor tiles relative to the subfloor (At least P. 2, Ln. 22-27: The bottom System Plate #1 “need not be particularly connected to” Sub-Floor “E”, indicated that the underlayment system is capable of independent movement with respect to the subfloor), the base membrane includes a base layer (At least one surface of Bottom Plate #2) and a plurality of studs projecting from the base layer (Elevations #2);
a cover membrane (Top System Plate #5) configured to be coupled to the base membrane using at least one of a snug fit and a snap fit (Fig. 2, 4; P. 2, Ln. 22-27: Plates #1 & 5 are snap-fit together), the cover membrane including a cover layer (At least one surface of Cover Plate #5) and a plurality of studs projecting from the cover layer (Fig. 2: Elevations #8 of Upper Plate #5 fit within Recesses #2a of Bottom Plate #1; Elevations #4 of Bottom Plate #1 fit within Recesses #6a of Upper Plate #5).
the plurality of studs on the cover membrane are configured to engage the plurality of studs on the base membrane to couple the cover membrane to the base membrane (Fig. 1-4);
the plurality of studs on one of the base and cover membranes have free ends that define pockets therein (Pockets / Recesses #2a on Bottom Plate #1; Recesses #6a on Upper Plate #5); and
the plurality of studs on the other one the base and cover membranes are configured to fit within the pockets in the plurality of studs on the one of the base and cover membranes to couple the cover membrane to the base membrane (Fig. 2: Elevations #8 of Upper Plate #5 fit within Recesses #2a of Bottom Plate #1; Elevations #4 of Bottom Plate #1 fit within Recesses #6a of Upper Plate #5).

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Fiedler ('720) as applied to at least one of Claim 9 above.
In Re Claim 12, Fiedler ('720) discloses all aspects of the claimed invention as discussed above, with the possible exception of: wherein the floor structure is free of any heating cable.  Nevertheless, the presence or absence of a heating conduit / cable, or specific pattern or layout of  the heating cable / conduit, would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that a floor system with no heating apparatus solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the flooring system of Fiedler ('720) would function equally well in either configuration.

Claims 14-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Fiedler ('720) in view of Schluter ('814).
In Re Claims 14-17, 19 & 20, Fiedler ('720) discloses (See machine translation, included):
Cl. 14: A method of installing a floor structure, the method comprising:
placing a base membrane (Bottom System Plate #1) onto a subfloor (Floor “E”);
coupling a cover membrane to the base membrane using at least one of a snug fit and a snap fit (Fig. 1-4; P. 2, Ln. 22-27); and
installing floor tiles on the cover membrane (P. 2, Ln. 3-8: The system allows “any floor”, e.g. tiles, to be laid there-on).
With respect to “applying tile adhesive to the cover membrane without applying tile adhesive to the base membrane”, Examiner takes Official Notice that the use of adhesive on an floor underlayment system is a conventional or well-known feature or method for securing floor tiles to the top surface of the underlaymnet, as referenced by Schluter ('814) (Adhesive #54 between Tiles #50 & Plate #10); therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the adhesive layer as disclosed by Schluter ('814) into the system of Fiedler ('720) for the purpose of securing the flooring tiles to the underlayment system (Col. 6, Ln. 16-23).
Cl. 15: further comprising coupling the cover membrane to the base membrane by engaging a plurality of studs on the cover membrane with a plurality of studs on the base membrane (Fig. 1-4; P. 2, Ln. 22-27).
Cl. 17: further comprising coupling the cover membrane to the base membrane without positioning a heating cable between the base and cover membranes (As discussed in Claim 12 above, the presence or absence of a heating conduit / cable, or specific pattern or layout of  the heating cable / conduit, would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that a floor system with no heating apparatus solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the flooring system of Fiedler ('720) would function equally well in either configuration).
Cl. 19: further comprising installing the floor tiles without applying thinset directly to a top surface of the base membrane (Cover Plate #5 is shown completely covering Bottom Plate #1, which would prevent any adhesive applied there-on from reaching the base plate).
Cl. 20: A method of replacing the floor tiles after installing the floor structure according to the method of claim 14, the method of replacing the floor tiles comprising: pulling up on the cover membrane by hand to remove the cover membrane and the floor tiles; reinstalling the cover membrane or installing a new one of the cover membrane; and installing new ones of the floor tiles (As Base Plate #1 & Cover Plate #5 are snap-fit together, the cover plate would inherently be capable of being removed from the base plate with new tiles applied there-on).
Cl. 16: A method of installing a floor structure, the method comprising:
placing a base membrane (Bottom System Plate #1) onto a subfloor (Floor “E”);
coupling a cover membrane to the base membrane using at least one of a snug fit and a snap fit (Fig. 1-4; P. 2, Ln. 22-27);
installing floor tiles on the cover membrane (P. 2, Ln. 3-8: The system allows “any floor”, e.g. tiles, to be laid there-on); and
coupling the cover membrane to the base membrane by inserting a plurality of studs on one of the base and cover membranes into a plurality of pockets defined in a plurality of studs on the other one of the base and cover membranes and engaging the plurality of studs on the cover membrane with the plurality of studs on the base membrane (Fig. 2: Elevations #8 of Upper Plate #5 fit within Recesses #2a of Bottom Plate #1; Elevations #4 of Bottom Plate #1 fit within Recesses #6a of Upper Plate #5).
In Re Claim 18, Schluter ('814) further discloses: further comprising: applying a first layer of thinset between the subfloor and the base membrane; and applying a second layer of thinset between the cover membrane and the floor tiles (As discussed in Claim 14, Schluter ('814) discloses Adhesive Layer #54 between Plate #10 & Tiles #50; Schluter ('814) further discloses the use of Adhesive Layer #54 between Plate #10 & Subfloor #52).
Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive.  Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  The arguments do not apply to any of the references being used in the current rejection.  Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762